Citation Nr: 1760850	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-33 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes, to include as a result of exposure to herbicide agents.

2.  Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicide agents.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran was not exposed to Agent Orange or any other herbicide agent in service, and neither diabetes nor prostate cancer is otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes, to include as a result of exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1110, 1116(f), 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2017).

2.  The criteria for service connection for prostate cancer, to include as a result of exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1110, 1116(f), 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975), and for veterans who had certain duties or served in certain locations at certain dates within this time period.  38 U.S.C. § 1116(f) and 38 C.F.R. § 3.307(a)(6); see also M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section H.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, certain diseases, including type II diabetes and prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran does not assert, and the record does not reflect, that he developed diabetes or prostate cancer until decades after service.  Private treatment records show that the Veteran first developed diabetes in 2002 and prostate cancer in 2013.  Rather, as reflected in statements made in August 2015, December 2015, June 2016, and April 2017, the Veteran's sole contention in this case is that his diabetes and prostate cancer are the result of in-service Agent Orange exposure.  

The record does not reflect, and the Veteran has not asserted, that he served in any area outside the continental United States or in any area where Agent Orange or herbicide agent exposure has been acknowledged, verified, or conceded by VA.  As reflected in the statements noted above, the Veteran contends that he was exposed to Agent Orange during his service at Fort Hood, Texas, where he believes Agent Orange was stored and/or used.  In April 2017, he stated that he served at Fort Hood for two years as an ambulance driver, and provided support to the Tank division; he asserted his belief that Agent Orange was "used then to clear the tank trails."

The Veteran's service connection claims must be denied.  The only evidence of exposure to Agent Orange in this case is the Veteran's general assertion of the use or storage of Agent Orange at Fort Hood to clear tank trails, and he has offered no supporting, relevant evidence to help substantiate this general assertion.

In this regard, in an April 2016 letter to the Veteran, the RO stated the following:

In order for us to research your alleged exposure to herbicides while stationed at Ft. Hood, Texas during your active military service, we need to know the following information in order to conduct an appropriate search of records: The approximate dates (within 60 days), location(s), and nature of the alleged exposure to herbicides (Agent Orange).  Please provide the requested information above within 30 days of the date of this letter as printed above.  If we do not receive a response from you within 30 days from April 28, 2016 we will decide your Notice of Disagreement on the evidence of record.

The Veteran did not respond to the letter, and the RO subsequently issued a statement of the case in June 2016.  Moreover, the Veteran has not provided sufficient details or any credible corroborating evidence of his general assertion of the use of, and his own exposure to, Agent Orange at Fort Hood, Texas.  Thus, no further development in this case is warranted.

Therefore, the evidence does not support a finding that the Veteran was exposed to Agent Orange or any other herbicide agent in service, and a preponderance of the evidence is against his claims.  Accordingly, service connection for diabetes and prostate cancer must be denied.



ORDER

Service connection for diabetes, to include as a result of exposure to herbicide agents, is denied.

Service connection for prostate cancer, to include as a result of exposure to herbicide agents, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


